DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 Line 9: The recitation “when an offset angle” appears to be a typo and should be amended to --wherein an offset angle-- since this is not a conditional statement.
Claim 1 Line 9: The recitation “an offset angle” is used throughout the claims to describe several different angles that are related (Claim 1 Line 12; Claim 1 Line 14; Claim 3 Line 4; Claim 4 Line 2). While not unclear, the Examiner recommends amending, for the sake of clarity, the claim language to set forth either that there are a plurality of offset angles or to reuse the offset angle definition set forth on line 9 in each recitation of the various offset angles (e.g. “an offset angle at the rearward side in the initial position is defined as an angle between….”), or some similar amendment to the claims to make it more readily apparent that there are multiple offset angles that are different from one another and how they are individually defined.
Claim 2 Line 4: The recitation “a radially outer side” should be amended to --a radially outer side of the dial member--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 12: The recitation “in a section” is indefinite. In particular, it is unclear what the section is part of. Is the section part of the “dial member,” the “protruding portion,” or both? Applicant’s originally filed disclosure in [0034] talks about Figs. 3 and 4 showing “sections.” These figures are directed to a cross section of the overall selector unit which includes both the protruding portion and the dial member. For the purpose of this Office Action, the limitation “section” is going to be interpreted as a section of both the dial member and the protruding portion where a plane containing the rotation axis of the dial member pass through these two members.
Claim 3 Line 4: The recitation “the offset angle at the rearward side in the vehicle front-rear direction” is indefinite. It is unclear if this is the same limitation as previously recited “the offset angle at a rearward side in a vehicle front-rear direction  when the dial member is at the initial position” or is a different angle (e.g. if the dial member is in a depressed position or partially depressed position).
Claims 2 and 4-9 are rejected due to their dependency on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auer (DE 10 2007 029 594).
Regarding Claim 1, Auer discloses a selector unit (referring to Figs. 13 and 14, and [0049] of the translation, disclosing that the gear selector 314 of Fig. 14 can be used with any of the three embodiments; with the third embodiment being Fig. 13), the selector unit being a dial selector unit installed in a vehicle (see Fig. 14; see also [0001] of the translation), the selector unit comprising: 
A protruding portion (1) that protrudes inward into a vehicle cabin of the vehicle (see Fig. 13, see also [0033] of the translation, disclosing that the selector unit is for gear selection, and accordingly would be located within the cabin of the vehicle so that the vehicle operator can safely operator the device when switching gears).
A dial member (2) that is positioned on an outer side of the protruding portion in a radial direction (see Fig. 14), and that surrounds the protruding portion in a circumferential direction (see Fig. 14). 
Wherein: the dial member is configured to be displaced between an initial position (314a), and a depressed position (314b) along an axial direction of the protruding portion (see Fig. 14), and to be rotationally operable (314c) in the circumferential direction when depressed to the depressed position (see Fig. 14). 
Wherein an offset angle is defined as an angle between an extended line obtained by extending an upper face of the protruding portion in the radial direction and a tangential line that is in contact with both the upper face of the protruding portion and an upper face of the dial member (see Examiner’s schematic view of a section of the selector unit shown in Fig. 14, with the section being a plane extending through the axis of rotation of the dial member and extending in a forward/backward direction of the vehicle travel direction, hereinafter “Figure A”), in a section including a rotation axis of the dial member (see Figure A, showing a section of the selector unit, with the rotation axis defining a cross “section” of the dial selector unit in a forward/rearward direction of the vehicle), the offset angle at a rearward side in a vehicle front-rear direction when the dial member is at the initial position is greater than the offset angle at a forward side in the vehicle front-rear direction when the dial member is at the depressed position (see Figure A, note that since the tangential line is merely defined as a line that is in contact with both the upper face of the protruding portion and the upper face of the dial member, thus a location for the point on both the protruding portion and the dial member can be chosen to meet this claim recitation; for example, if in the initial position the first point is chosen to be on the dial member near the inner perimeter on the rearward side and the second point is chosen to be on the protrusion member on the outer perimeter at the rearward side of the protruding portion, would result in a nearly ninety degree angle, whereas for when the dial member is in the depressed position has the first point is chosen to be on the dial member at the outer perimeter on the frontward side and the second point is chosen to be on the protrusion member would result in a shallow angle).  

    PNG
    media_image1.png
    810
    962
    media_image1.png
    Greyscale

Regarding Claim 2, Auer further discloses the selector unit according to claim 1, wherein, in the section, the upper face of the dial member situated at the rearward side in the vehicle front-rear direction inclines such that a distance between the upper face of the dial member and the extended line increases toward a radially outer side (see Fig. 14, showing that the dial member is formed as a truncated cone, with a downward slope extending from the inner circumferential portion to the outer circumferential portion, and accordingly there is an incline resulting in the distance from the upper face of the dial member and the extend line increases radially outward).
Regarding Claim 3, Auer further discloses the selector unit according to claim 2, wherein, when an inclination angle is defined as an angle between the extended line and the upper face of the dial member in the section, the inclination angle at the rearward side in the vehicle front-rear direction is equal to or greater than the offset angle at the rearward side in the vehicle front-rear direction (see Fig. 14, note that the offset angle has been merely recited to require a line between the dial member upper face and the protrusion member upper face, and as such any point on the dial member upper face could be chosen to result in a lesser angle than the incline; for example at the outer perimeter of the dial member is a corner, the inclination angle if taken at this corner and extending a line tangent to the upper face at the corner upward to the extended line, would result in ninety degree angle, and accordingly the inclination angle will be greater than or equal to the offset angle at the rearward side).
	Regarding Claim 4, Auer further discloses the selector unit according to claim 3, wherein the inclination angle at the rearward side in the vehicle front-rear direction is equal to or greater than the offset angle at the rearward side in the vehicle front-rear direction when the dial member is at the depressed position (See Figure A, if the same points are used for the tangential line in both the depressed and initial positions, the offset angle at the rearward side would be approximate the same angle as the initial position of approximately ninety degrees, which is the equal to the inclination angle).
Regarding Claim 9, Auer further discloses the selector unit according to claim 1, wherein the offset angle is an angle between the extended line and the tangential line that is in contact with both a perimeter of the upper face of the protruding portion and a perimeter of the upper face of the dial member (see Figure A, noting that the dial member has both an inner perimeter and an outer perimeter, the definition of the offset angle at the rearward side and at the frontward side both meet this claim limitation, since the rearward offset angle uses the inner perimeter and the frontward offset angle uses the outer perimeter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Auer (DE 10 2007 029 594).
Regarding Claim 5, Auer (referring to the embodiment of Fig. 14) further discloses the selector unit according to claim 1, wherein, in the section, the upper face of the dial member situated at the forward side in the vehicle front-rear direction has a curved face, but not a flat face.
However, in an alternative embodiment (see Fig. 16), Auer teaches that the upper face of the dial member can be a flat face parallel to the extended line (see Fig. 16; note that changing the shape of the upper face would not significantly change the offset angle of the forward side offset angle  in the depressed position with regards to the requirements of claim 1, and accordingly the offset angle of the rearward side in the initial position would still be greater).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the dial member of the selector unit disclosed in Auer (embodiment of Fig. 14) with a flat surface as taught in Auer (embodiment of Fig. 16) to merely change the shape of the top surface of the dial member as a matter of design choice based on the desired aesthetics for the overall selector device.1

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Auer (DE 10 2007 029 594) in view of Watanabe (US 9,291,259).
Regarding Claim 6,  Auer does not disclose the selector unit according to claim 1 further having a biasing member to return the dial member toward the initial position.
However, Watanabe teaches using springs (14) in a selector unit to bias a dial member (15) toward an initial position (see Fig. 6A and 6B, showing that the spring biases the dial member axially to return to an initial position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the selector unit disclosed in Auer with a spring member for biasing the dial member toward an initial position as taught in Watanabe to provide safer operation of the vehicle, by ensuring the dial member is returned to its normal position when not in use, thereby preventing accidental shifting.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Auer (DE 10 2007 029 594) in view of Pickering et al. (US 2006/0037424).
Regarding Claim 7, Auer does not disclose where the selector unit according to claim 1 is located within the vehicle. 
However, Pickering teaches wherein a rotary dial type selector unit (15) is a selector unit that is operated by a driver of the vehicle (see Abstract), and that is disposed forward of the driver in the vehicle front-rear direction (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the selector unit disclosed in Auer to be located forward of the driver of the vehicle that operates the selector unit as taught in Pickering to locate the selector unit in a location that is easily accessible to the driver, while also not being in a location that would interfere with other vehicle operation functions.
Regarding Claim 8, the Combination further suggests the selector unit according to claim 7, wherein the selector unit is disposed in a center console of the vehicle (see Pickering Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04 (IV)(B) Changes in Shape:
        
        In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)